UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GROWBLOX SCIENCES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) 7251 West Lake Mead Blvd, Suite 300 Las Vegas, Nevada 89128 Phone: (844) 843-2569 Fax: (866) 929-5122 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) A Registered Agent, Inc. 1521 Concord Pike #303 Wilmington, DE Telephone:(302) 288-0670 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Gary R. Henrie, Esq. 486 W. 1360 N. American Fork, Utah84003 Tel: (801)310-1419 Email:grhlaw@hotmail.com Approximate date of commencement of proposed sale to public: From time to time after the effective date of this registration statement. - 1 - If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box. XX If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box. CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, par value $.001 per share 29,700,000 shares(1) $1.12 (2) Of this amount, 9,000,000 common shares being registered are shares to be offered by Selling Stockholders, 18,000,000 common shares underlie warrants that are held by the Selling Stockholders and 2,700,000 common shares underlie warrants that are held by an entity who acted as a placement agent for the Registrant in a private offering. The closing price of the common shares on July 23, 2014. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and the selling stockholders are not soliciting offers to buy these securities in any state where such offers are not permitted. Subject to completion, August, 2014 - 2 - PROSPECTUS 9,000,000 Shares GROWBLOX SCIENCES, INC. Common Stock We are registering 9,000,000 shares of common stock of Growblox Sciences,Inc., a Nevada corporation (“Growblox” or the “Company”), held by the selling stockholders.We are also registering 18,000,000 common shares that underlie warrants held by the Selling Stockholders and 2,700,000 common shares that underlie warrants held by an entity who acted as a placement agent for the Registrant in a private offering. The selling stockholders will receive all of the proceeds from the sale of the shares. We will pay all expenses incident to the registration of the shares under the Securities Act of 1933, as amended. At the present time our common stock is listed on the OTCQB under the symbol GBLX. The Selling Stockholders will sell the shares at prevailing market prices or at privately negotiated prices. Investing in our common stock involves risks, which are described in the “Risk Factors” section beginning on page8 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is August, 2014. - 3 - TABLE OF CONTENTS You should rely only on the information contained in this prospectus. We have not authorized any person to provide you with any information or represent anything not contained in this prospectus, and, if given or made, any such other information or representation should not be relied upon as having been authorized by us. The selling stockholders are not offering to sell, or seeking offers to buy, our common stock in any jurisdiction where the offer or sale is not permitted. You should not assume that the information provided in this prospectus is accurate as of any date other than the date on the front cover of this prospectus. Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 PROSPECTUS SUMMARY 6 RISK FACTORS 8 USE OF PROCEEDS 11 MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 12 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 BUSINESS 17 MANAGEMENT 21 EXECUTIVE COMPENSATION 23 VOTING SECURITIES AND PRINCIPAL HOLDERS 24 SELLING STOCKHOLDERS 25 PLAN OF DISTRIBUTION 27 DESCRIPTION OF CAPITAL STOCK 30 LEGAL MATTERS 30 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 30 EXPERTS 31 WHERE YOU CAN FIND MORE INFORMATION 31 INDEX TO FINANCIAL STATEMENTS 32 - 4 - SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS In addition to historical information, this prospectus contains forward-looking statements. The words “forecast”, “eliminate”, “project”, “intend”, “expect”, “should”, “believe” and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties, assumptions and other factors, including those discussed in “Risk Factors” and “Management's Discussion and Analysis of Financial Condition and Results of Operations,” which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These risks and uncertainties include, but are not limited to, the following: · Our ability to achieve our business of producing and selling products; · The legalization of cannabis production and use in states where it is not currently legal; · Our ability to obtain licensing for cannabis production and distribution in the various states; · Our ability to produce medical grade cannabis products; · Our ability to attract, retain and motivate qualified employees and management. · The impact of federal, state or local government regulations; · Competition in the cannabis industry; · Availability and cost of additional capital; · Litigation in connection with our business; · Our ability to protect our trademarks, patents and other proprietary rights; · Other risks described from time to time in our periodic reports filed with the Securities and Exchange Commission This list of factors that may affect future performance and the accuracy of forward-looking statements are illustrative but not exhaustive. Accordingly, all forward-looking statements should be evaluated with an understanding of their inherent uncertainty. Except as required by law, we assume no obligation to publicly update or revise these forward-looking statements for any reason, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. - 5 - PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus. It is not complete and does not contain all of the information that you should consider before investing in our common stock. You should read the entire prospectus carefully, especially the risks of investing in our common stock discussed under “Risk Factors” and our consolidated financial statements and accompanying notes. Any references to “Growblox”, “we”, “us” or “our” refer to Growblox Sciences, Inc., a Nevada corporation. Our Business Growblox’s business pursuit is to pioneer the medical marijuana industry by combining agriculture with biotechnology. The Company’s cultivation technology allows for exact and consistent growth of medical-grade cannabis for direct dispensary sale of the cannabis plant, marijuana. Moreover, their cannabinoid research and extraction process adds a biotech element to manufacture and acquire strains of medical cannabis and cannabis oils to treat patients with specific medical conditions. Our mission is to create the trusted brand of technology that empowers patients with access to the benefits of medicinal-grade cannabis, and to become the trusted producer of consistent and efficacious medicinal cannabis strains and product lines.Our focus is to bring to market, cutting-edge technologies to commercially cultivate and produce medical-grade cannabis and cannabis concentrates. These medical-grade products will provide patients with valuable medicines that make a real difference to their quality of life. Our Offices Growblox Sciences, Inc. is a Delaware corporation organized on April 1, 2001. Our principal executive offices are located at 7251 West Lake Mead Blvd., Suite 309, Las Vegas, NV 89128. Our telephone number is (884) 843-2569. Our Website Our Internet address is www.growbloxsciences.com. Information contained on our website is not part of this prospectus. The Offering Shares of common stock offered by us: None. Shares of common stock that may be sold by the selling stockholders:9,000,000. At the present time our common stock is listed on the OTCQB under the symbol GBLX. The Selling Shareholders will sell the shares at prevailing market prices or at privately negotiated prices. - 6 - Use of proceeds: We will not receive any proceeds from the resale of the shares offered hereby, all of which proceeds will be paid to the selling stockholders. Risk factors: The purchase of our common stock involves a high degree of risk. You should carefully review and consider “Risk Factors” beginning on page 8. We will pay all expenses incident to the registration of the shares under the Securities Act. Summary Financial Information The tables and information below are derived from Growblox’s audited financial statements for the years ended March 31, 2014, and March 31, 2013. Balance Sheet Summary March 31, 2014 March 31, 2013 (Audited) (Audited) Cash $ $ Subscription receivable - Property and equipment, net Total assets Total liabilities Total stockholders’ deficiency ) ) Statement of Operations Summary Year Ended March 31, 2014 Year Ended March 31, 2013 (Audited) (Audited) Revenues $
